        Case 3:18-cr-30001-WGY Document 399 Filed 05/15/19 Page 1 of 2



                                                    U.S. Department of Justice

                                                    Andrew E. Lelling
                                                    United States Attorney
                                                    District of Massachusetts

Main Reception: (413) 785-0235                      U.S. Courthouse
                                                    300 State Street
                                                    Suite 230
                                                    Springfield, Massachusetts 01105

                                                    May 15, 2019

SUPPLEMENTAL DISCOVERY LETTER

Linda J. Thompson, Esq.
Thompson & Thompson PC
1331 Main Street, #320
Springfield, MA 01103

       Re:      United States v. Daphne Moore
                Criminal No. 18-30001-WGY

FEDEX

Dear Counsel:

       This letter confirms that you have received, as discovery in this case, Disk 25 containing
CONFIDENTIAL_0000001 to CONFIDENTIAL_0000172 and a flash drive containing ATF
Item 101, all of which were PRODUCED PURSUANT TO THE PROTECTIVE ORDER
entered by the Court on May 15, 2019. Please call the undersigned Assistant U.S. Attorney at
(413) 785-0111 if you have any questions or any difficulty accessing the files.

                                                    Very truly yours,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                             By:    /s/ Katharine A. Wagner
                                                    Katharine A. Wagner
                                                    Amy Harman Burkart
                                                    Assistant U.S. Attorney

Enclosure: Flash drive; Disk 25

cc:    AUSA Amy Burkart; Jennifer Gaudet, Clerk to the Honorable William G. Young (w/o
enclosures)
         Case 3:18-cr-30001-WGY Document 399 Filed 05/15/19 Page 2 of 2



                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.


                                                      By: /s/ Katharine A. Wagner
                                                      Katharine A. Wagner
                                                      Assistant U.S. Attorney

Dated: May 15, 2019




                                                 2
